Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 28, 2021 has been entered.
Status of Claims
2.	Claims 1-11 are currently under examination wherein claim 1 has been amended in applicant’s amendment filed on October 28, 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over JP (2012-072213 A) in view of Inoue et al. (US Pub. 2014/0053954 A1).
oC or lower and including Ag, Bi, Cu, In with a balance of Sn (e.g. a Sn/Ag alloy, a Sn/Ag/Cu alloy and a Sn/Bi alloy as instantly claimed) and about 0.5-29% of a reactive silicone oil (e.g. SF8411 silicone oil having a viscosity of 5,000-9,600 mm2/s at 25oC) (abstract, paragraphs [0030], [0034], [0041], [0044]-[0046], [0050] and [0060]). JP (‘213 A) does not specify the molecular weight ranges of the silicone oil as claimed, at least suggesting that a broad molecular weight range of the silicon oil available in the market can be used. The molecular weight range suggested by JP (‘213 A) would include or overlap the claimed ranges because the instant claimed and JP (‘213 A)’s silicone oils are the same oils and would have similar molecular weights. The silicone oil viscosity and content ranges disclosed by JP (‘213 A) would overlap the claimed ranges respectively. A prima facie case of obviousness exists. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed range within the disclosed range of JP (‘213 A) with an expectation of success because JP (‘213 A) discloses the same utility over the entire disclosed ranges. JP (‘213 A) does not specify the rosin in the flux as claimed. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the resin of JP (‘213 A) with the claimed rosin in the flux of JP (‘213 A) with an expectation of success, because they are functionally equivalent as disclosed by Inoue et al. (‘954 A1) (abstract and paragraph [0035]). See MPEP 2144.06.
Response to Arguments
4.	The applicant’s arguments filed on October 28, 2021 have been fully considered but they are moot in light of the new ground of rejection above.	
Conclusions
5.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Weiping Zhu/
Primary Examiner, Art Unit 1733

11/23/2021